IN THE UNITED STATES DISTRICT COURT | i E ry
FOR THE DISTRICT OF MONTANA i flat

 

 

BILLINGS DIVISION MAR 18 2020
Cierk, 0S District Court
UNITED STATES OF AMERICA, | CR 19-18-BLG-SPW Osim
Plaintiff,
PRELIMINARY ORDER OF
vs. FORFEITURE
LAWRENCE ALEX FOSTER III
and CYNDIE LYNN ADAMS,
Defendants.

 

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on November 6, 2019, defendant Cyndie Lynn Adams,
entered a plea of guilty to count IJ of the indictment, which charged her with
possession with intent to distribute methamphetamine in violation of 21 U.S.C. §
841(a)(1) and 18 U.S.C. § 2;

AND WHEREAS, on January 24, 2020, defendant Lawrence Foster III,
entered a plea of guilty to count I of the indictment, which charged him with

conspiracy to possess with intent to distribute methamphetamine, in violation of 21
U.S.C. § 846
AND WHEREAS, the indictment contained a forfeiture allegation that

stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit the following property:

e $2,042.00 in United States currency;

e Ruger EC95, 9mm pistol (NIN 454-22412);

e Benjamin-Sheridin, 9 Series, .20 caliber pistol (S/N 894709020;

e Remington, Model 870, 12-gauge shotgun (S/N R594915A);

e Remington, Model 870, 12-gauge shotgun (S/N D52721684);

e Smith and Wesson, .38 Special (S/N D738378); and

e Smith and Wesson .38 Special Airweight (S/N CWV7472).

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:
1. That based upon the plea of guilty by defendant Lawrence Foster II to
count I of the indictment, and defendant Cyndie Adams to count II of the

indictment, the United States is authorized and ordered to seize the property
described above. This property is forfeited to the United States for disposition in
accordance with the law, subject to the provisions of to 21 U.S.C.
§ 853(n)(1).

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier. |
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written

notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

-
DATED this J day of March, 2020.

Anmn 2tedatten..

“SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
